COURT OF APPEALS FOR THE
                      FIRST DISTRICT OF TEXAS AT HOUSTON



                                      ORDER


Appellate case name:         Nancy W. Richard (f/k/a Towery) v. Charles David
                             Towery

Appellate case number:       01-11-00132-CV

Trial court case number:     06FD2307

Trial court:                 County Court at Law No. 2 of Galveston County,
                             Texas

       This 1s an appeal from a judgment dated on November 24, 2010. The notice
of appeal was filed on February 18, 2011. Appellant states in her appellant’s brief
that the .order dated November 24, 2010 was sign.ed on Decemb.er 7, 2010, cmng
to the trial court’s docket sheet. The record contains two final judgments, one of
which is marked "void," and both of which are file-stamped and dated November
24, 2010.

       The Court requests supplemental briefing from the pames on the issue of
whether appellant’s notice of appeal was timely filed, with appropriate citations to
the record and legal authority. The ORDERS that any such supplemental briefing
filed by either parly shall be no longer than 5 pages and shall be filed with, and
actually received by, the Court on or before 12 p.m. (noon) on December 19,
21112. No responses or additional supplemental briefing need be filed unless so
requested by the Court.

        It is so ORDERED.


Judge’ s signature:   /s/Harvey Brown
                      Acting individually

Date:                 December 12, 2012